OPINION OF THE COURT
Per Curiam.
Respondent, Paul A. Seader, was admitted to the practice of law in the State of New York by the Second Judicial Department on February 21, 1973. At all times relevant to this *286proceeding, respondent maintained an office for the practice of law in the First Judicial Department.
A superior court information filed in the New York County Supreme Court alleged that between 1984 and 1998, respondent fraudulently induced a client to invest over two million dollars ($2,000,000) by intentionally misrepresenting that the money was being deposited in an FDIC-insured American Express Bank in Puerto Rico. In reality, American Express Bank was not FDIC insured, nor did it have a Puerto Rico branch. During this 14-year period, respondent sent his client fraudulent account statements and letters to which respondent had signed the names of American Express Bank personnel, in order to mislead the client into believing that the money was on deposit in American Express Bank savings accounts. On January 22, 1999, respondent pleaded guilty to grand larceny in the first degree in violation of Penal Law § 155.42, a class B felony.
The Departmental Disciplinary Committee now seeks an order striking respondent’s name from the roll of attorneys, pursuant to Judiciary Law § 90 (4) (b). As respondent was automatically disbarred upon entry of his guilty plea to a New York felony, pursuant to Judiciary Law § 90 (4) (e), the Committee’s petition should be granted and respondent’s name stricken from the roll of attorneys (Matter of Remmelink, 233 AD2d 25).
Rosenberger, J. P., Tom, Mazzarelli, Andrias and Saxe, JJ., concur.
Petition granted, and the name of respondent stricken from the roll of attorneys and counselors-at-law in the State of New York.